Citation Nr: 0120030	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-10 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to a higher (compensable) rating for bilateral 
hearing loss, initially rated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1966 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO rating decision that granted service 
connection for left ear hearing loss, denied service 
connection for right ear hearing loss, and assigned a 
noncompensable evaluation for bilateral hearing loss under 
diagnostic code 6100, effective from March 1999.  The veteran 
submitted a notice of disagreement in February 2000, and the 
RO issued a statement of the case in March 2000.  The veteran 
submitted a substantive appeal in April 2000, and testified 
before the undersigned member of the Board in May 2001.  At 
the hearing, the veteran submitted additional evidence 
directly to the Board and waived initial consideration of the 
evidence by the RO.

The Board notes that the RO originally granted service 
connection for hearing loss of the left ear; however, the 
rated disability was listed as "bilateral hearing loss."  
Inasmuch as no action has been taken to sever service 
connection for right ear hearing loss, service connection 
remains in effect for bilateral hearing loss.  Baughman v. 
Derwinski, 1 Vet. App. 563 (1991).

The December 1999 RO rating decision also denied an increased 
evaluation for internal derangement of the right knee, 
initially rated as 10 percent disabling.  In August 2000, the 
RO increased the evaluation for internal derangement of the 
right knee from 10 percent to 20 percent, and assigned a 10 
percent evaluation for degenerative joint disease of the 
right knee.  In correspondence received from the veteran in 
August 2000, the veteran withdrew his appeal of an increased 
evaluation for internal derangement and degenerative joint 
disease of the right knee.

The December 1999 RO rating decision also denied service 
connection for disability as a result of exposure to Agent 
Orange, and for residuals of a head injury on the basis that 
the claims were not well grounded.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  This Act eliminated the well groundedness 
requirement for claims of service connection, and provided 
for the re-adjudication of claims denied on the basis of well 
groundedness between July 1999 and November 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000).  The claimant too may 
request re-adjudication.  The veteran's claims for service 
connection for disability as a result of exposure to Agent 
Orange and for residuals of a head injury are referred to the 
RO for appropriate action in accordance with statutory 
provisions.

At the hearing held at the Board, the veteran made statements 
that could be construed as a claim for service connection for 
a right knee disability.  This claim has not been adjudicated 
by the RO and is referred to that agency for such 
adjudication.


FINDINGS OF FACT

1.  Neither the old or new version of the regulations for 
rating impaired hearing is more advantageous to the veteran.

2.  The veteran has an average pure tone threshold (at 1,000, 
2,000, 3,000, and 4,000 hertz) of 40 decibels in the right 
ear, with a 100 percent speech discrimination score; his 
average pure tone threshold (at the same frequencies) in the 
left ear is 52 decibels, with a 94 percent speech 
discrimination score.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met at any time since the effective date of the 
grant of service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Tables VI, VIa, and VII, 
Code 6100, effective prior to and as of June 10, 1999.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

Service medical records at the time of the veteran's 
enlistment examination in June 1966 show that he underwent 
audiometric testing.  The report of this testing reveals pure 
tone thresholds, in decibels, ASA units converted to ISO 
units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
-
10
LEFT
20
20
15
-
10

Service medical records show that the veteran was treated for 
otitis media of the left ear in May 1970.

Service medical records at the time of the veteran's 
separation examination in August 1970 show that he underwent 
audiometric testing.  The report of this testing reveals pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
20
20
35
LEFT
20
20
30
40
30

A report of VA examination in July 1999 shows a diagnosis of 
hearing loss.

A December 1999 RO rating decision granted service connection 
for bilateral hearing loss, and assigned a zero percent 
evaluation under diagnostic code 6100, effective from March 
1999.

The veteran underwent a VA examination in March 2000.  He 
reported that he still experienced bilateral, high-pitched, 
moderately severe tinnitus daily that lasted about 20 
minutes.  He related wearing hearing aids, which he found 
extremely helpful in most situations.  The veteran reported 
noise exposure-including engine noise, gunfire, and the 
rifle range.  The examiner noted that audiologic testing 
revealed a moderate to moderately severe, high frequency 
sensorineural hearing loss in both ears. The report of this 
testing reveals pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
25
55
60
LEFT

25
55
65
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.

Private medical records in September 2000 reflect that the 
veteran has a hearing loss in the low and high pitches, or 
speech range.  The veteran was advised to wear hearing 
protectors when exposed to noise.  Audiologic testing reveals 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
25
60
60
LEFT

25
55
55
60

Testimony of the veteran at the May 2001 hearing was to the 
effect that he started wearing hearing aids approximately 1.5 
years ago.  The veteran testified that, for the past 10 
years, he had been working at an airport.  He testified that 
he was told not to wear his hearing aids at work because the 
noise would be too loud.  He related that, at quiet times and 
in meetings, he could not hear his co-workers.  The veteran 
also described difficulties hearing the television and phone 
conversations.


B.  VA's Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the statement of the case and 
the supplemental statement of the case.  The supplemental 
statement of the case contained the criteria for a higher 
evaluation.  The veteran has also been afforded an 
examination that contains all of the findings necessary to 
evaluate his disability.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).


C.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, the Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 U.S.C.A. § 1160(a); 38 C.F.R. §§ 4.85, 
487, Codes 6100 to 6110.

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The regulations for evaluation of hearing impairment were 
revised, effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  
When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The pertinent regulations were not intended to make any 
substantive changes, but to add certain provisions that were 
already the practice of VA.  64 Fed. Reg. 25202 (1999) 
(codified at 38 C.F.R. § 4.85).  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflects the extent of hearing impairment.  

Based upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone threshold at each of the four frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz is 55 decibels or greater.  The 
second was where the puretone threshold is 30 decibels or 
less at 1,000 hertz, and is 70 decibels or more at 2,000 
hertz.  64 Fed. Reg. 25209 (1999) (codified at 38 C.F.R. § 
4.86).  In this case, the record does not reveal puretone 
thresholds meeting either of those criteria.  Thus, the 
veteran would not benefit from consideration of the new 
regulations.

The veteran asserts that his bilateral hearing loss is more 
severe than currently evaluated, but a higher rating is not 
supported by the objective medical evidence of record under 
either the old or new criteria.  At the time of his last VA 
audiometric examination in March 2000 he had an average pure 
tone threshold (at 1,000, 2,000, 3,000, and 4,000 hertz) of 
40 decibels with a 100 percent speech discrimination score in 
the right ear that corresponds to acuity level I in Table VI 
of 38 C.F.R. § 4.85. 

The average pure tone threshold in the left ear at the same 
frequencies was 51.25 (rounded to 52) decibels with a speech 
discrimination score of 94 percent that corresponds to acuity 
level I in Table VI.  The private audiology examination in 
September 2000 shows neither right ear hearing loss, nor left 
ear hearing loss greater than level I.  An acuity level of I 
in the better ear and of I in the poorer ear requires a zero 
percent rating under diagnostic code 6100 in Table VII of 38 
C.F.R. § 4.85.

Neither did the veteran's audiology testing in September 
2000, nor in March 2000 reveal an exceptional pattern of 
hearing loss, which would have warranted evaluation under the 
recently added provisions of 38 C.F.R. § 4.86.

After consideration of all the evidence, the Board finds that 
the current noncompensable rating for the veteran's bilateral 
hearing loss represents the correct application of the rating 
schedule to the audiometric results.  The record reflects 
that the veteran's hearing aids are extremely helpful in most 
situations.

Under the provisions of 38 C.F.R. § 3.321 (2000), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.  VA need not consider entitlement to an 
extraschedular evaluation where such entitlement is not 
raised by the veteran or the record.  Shipwash.  In this case 
the RO considered the question of referral of the veteran's 
claims for assignment of an extraschedular evaluation in the 
supplemental statement of the case issued in August 2000.  

The record in this case does not raise the question of 
entitlement to an extraschedular evaluation since the veteran 
has not required any periods of hospitalization for his 
hearing loss, and he has been maintaining successful 
employment.  He did testify as to interference with 
employment caused by his hearing loss on a previous job.  
However, he testified that he had maintained his current 
employment for approximately ten years.  His only 
difficulties were that he had difficulty hearing co-workers, 
often had to ask them to repeat themselves, and also had to 
be alert for potential injuries due to his inability to hear.  

However, he also testified that he had never been injured on 
his current job.  While a knee injury had caused him to take 
lower paying employment, he reported no impaired earnings as 
a result of the hearing loss standing alone.  Accordingly, 
the Board cannot conclude that hearing loss results in marked 
interference with employment, or that consideration of an 
extraschedular evaluation is otherwise warranted.

The preponderance of the evidence is against the claim for a 
higher rating for the veteran's bilateral hearing loss, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107).

The Board notes that there is no evidence that the veteran's 
hearing loss met the criteria for a compensable evaluation 
during any period since the effective date of the grant of 
service connection.  Fenderson, 12 Vet. App. 119.  
Accordingly, a "staged" rating is not warranted.


ORDER

An initial (compensable) rating for bilateral hearing loss is 
denied.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

